DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.

 Response to Amendment
3.	This Office Action is issued in response to the applicant’s request for continued examination (RCE) filed on April 26, 2021.4.	Claims 1-14 are pending of which claims 1 and 8 are independent form.
5.	Claims 1 and 8 are amended.

Response to Arguments
6.	Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any 
7.	Applicants argue, “Hence, Applicant submits that KE fails to disclose or teach the feature “execute the garbage-collection process according to a difference value between the predetermined value and the number of spare blocks'".

 	To the extent KE is maintained for portions of the rejection, Examiner would note only that as in claims [4], [7-8], and [13] KE explicitly describes that “executing the garbage-collection process claimed in claim 3, wherein: when the number of non -spare blocks corresponding to the first section of the ratio of effective pages is greater than the first threshold value, the controller decrements the predetermined value by a first difference value.” Thus, KE as maintained does teach generally, “execute the garbage-collection process according to a difference value between the predetermined value and the number of spare blocks.” However, Examiner applied a new reference, to teach, disclose, and suggest, the features that the Applicant argued the previous reference does not teach. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

9.	Claims 1-14 are rejected under 35 U.S.C. 102(a) as being unpatentable over KE US 2019/0188129 A1 (hereinafter KE) in view of Mizoguchi et al. U.S. 2003/0002366 A1 (hereinafter Mizoguchi) further in view of JI et al. U.S. 2018/0189175 (hereinafter JI). 
Regarding claim 1, KE discloses a data storage device for dynamically executing a garbage-collection process (KE [0006] e.g., “the present invention provides a data storage device for dynamically executing the garbage-collection process is provided”), comprising:  	a flash memory, comprising a plurality of blocks, wherein each of the blocks comprises a plurality of pages (KE [0006] e.g., “which includes a flash memory and a calculating a remaining size of the spare storage area after the data has been re-written to the spare storage area; a spare area checking unit for comparing the remaining size of the spare storage area with a predetermined value”).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mizoguchi with the teachings of KE. One having ordinary skill in the art would have been motivated to combine the Life warning generation system and method of semiconductor storage device equipped with flash memory as in Mizoguchi with the data storage device and operating method for dynamically executing garbage collection process as in KE in order to providing a warning signal when the size of the spare storage area reduces below the predetermined value. 	The combination of KE and Mizoguchi does not explicitly disclose the feature: wherein the controller adjusts the speed of the garbage-collection process according to the difference value between the predetermined value and the number of spare blocks.  	JI, in an analogous art teaches wherein the controller adjusts the speed of the garbage-collection process according to the difference value between the predetermined value and the number of spare blocks (JI [0050] describes that the speed of the garbage collection process is adjusted in order the storage device operate properly, e.g. “the garbage collection throttling criterion may be adjusted in order to match the throughput of the garbage collection read commands to the read or write speed”). 	It would have been obvious to a person having ordinary skill in the art before the 

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, KE, Mizoguchi, and JI discloses a data storage device for dynamically executing a garbage-collection process claimed, wherein: when the number of spare blocks in the flash memory is lower than the predetermined value (KE [0007]-[0009], and [0025], e.g., “least one spare block in the flash memory and determines whether the number of the at least one spare block is lower than a predetermined value or not. When the number of the at least one spare block is lower than the predetermined value”), the controller sets up a threshold bandwidth based on the number of spare blocks (KE [0005] e.g., “at least one threshold value is provided by the present invention to determine the number of non -spare blocks corresponding to different ratios of effective pages for the flash memory in order to dynamically adjust the garbage-collection process”), wherein when the difference value between the predetermined value and the number of spare blocks is greater, or there are fewer spare blocks, the threshold bandwidth is greater (KE [0007]-[0008] and [0025], e.g., “When the number of non -spare blocks corresponding to the first section of the ratio of effective pages is greater than the first threshold value, the controller decrements the predetermined value by the first difference value. When the number of non -spare blocks corresponding to the first section of the ratio of 

Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, KE, Mizoguchi, and JI discloses a data storage device for dynamically executing a garbage-collection process claimed, wherein: the controller determines whether or not a writing data bandwidth is less than the threshold bandwidth, and the writing data bandwidth is a speed at which the host writes data into the data storage device (JI [0027]-[0029] describes where the controller configured to maintain the write command correspond with the outstanding garbage collection read commands, e.g., “the write credit allows the controller 114 to control the number of write commands by the host device 130 and the garbage collection manager 115, and the bandwidth utilization associated therewith”). 
Regarding claim 4, the rejection of claim 3 is hereby by reference, KE, Mizoguchi, and JI discloses a data storage device for dynamically executing a garbage-collection process, wherein: when the writing data bandwidth is less than the threshold bandwidth, the controller calculates the difference value between the threshold bandwidth (KE [0009], [0025], and [0028] e.g., “The data storage method includes calculating number of at least one spare block in the flash memory; calculating the number of non-spare blocks corresponding to different ratios of effective pages”) and the writing data bandwidth and executes the garbage-collection process based on the 
Regarding claim 5, the rejection of claim 4 is hereby by reference, KE, Mizoguchi, and JI discloses a data storage device for dynamically executing a garbage-collection process, wherein: when the writing data bandwidth is greater than the threshold bandwidth, the controller does not initiate the garbage-collection process (KE [0027] e.g., “the controller 120 determines whether the number of spare blocks is greater than the predetermined value or not. If the number of spare blocks is greater than the predetermined value, it means that the number of spare blocks is enough and it is not needed to initiate the garbage-collection process to release more spare blocks”); and when the writing data bandwidth is smaller than the threshold bandwidth, the controller initiates the garbage-collection process (KE [0027] e.g., “If the number of spare blocks is lower than or equal to the predetermined value, it means that there are not enough spare blocks and a garbage-collection process is needed to release more spare blocks”). 
Regarding claim 6, the rejection of claim 4 is hereby by reference, KE, Mizoguchi, and JI discloses a data storage device for dynamically executing a garbage-collection process, wherein: when the writing data bandwidth is smaller or the threshold bandwidth is greater, the bandwidth of the garbage-collection process executed by the 

Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, KE, Mizoguchi, and JI discloses a data storage device for dynamically executing a garbage-collection process claimed, wherein: the controller periodically calculates the number of spare blocks in the flash memory, and it determines whether or not the number of spare blocks is lower than the predetermined value (KE [0007], [0025], and [0027]-[0028], e.g., “the controller calculates whether or not the number of non-spare blocks corresponding to the first section of the ratio of effective pages is greater than a first threshold value. When the number of non-spare blocks corresponding to the first section of the ratio of effective pages is greater than the first threshold value, the controller decrements the predetermined value by the first difference value”).
Regarding claim 8, KE discloses a data storage method for dynamically executing a garbage-collection process (KE [0006] e.g., “the present invention provides a data storage device for dynamically executing the garbage-collection process is provided”), wherein the flash memory comprises a plurality of blocks, and each of the blocks comprises a plurality of pages (KE [0006] e.g., “which includes a flash memory and a controller. The flash memory includes a plurality of blocks wherein each of the blocks includes a plurality of pages”), the data storage method comprising: 

determining whether or not the number of spare blocks is lower than a predetermined value (KE [0025] describes how the difference of spare block and a predetermined value calculated, e.g., “…When the number of spare blocks is lower than the predetermined value, the controller 120 calculates whether or not the number of non-spare blocks corresponding to the ratio of effective pages within the first segment is greater than the first threshold value”. See also [0007] e.g., “The controller calculates number of the at least one spare block in the flash memory and determines whether the number of the at least one spare block is lower than a predetermined value or not”); and 
wherein the garbage-collection process merges at least two data blocks to release at least one spare block (KE [0006], [0009], and [0023], e.g., “The garbage-collection process is utilized for merging at least two non-spare blocks to release at least one spare”). 
As, argued KE does not explicitly teach: executing the garbage-collection process according to the difference value between the predetermined value and the number of spare blocks. 	However, Mizoguchi in an analogous art discloses execute the garbage-collection process according to a difference value between the predetermined value and the number of spare blocks (Mizoguchi [0016] and [0018]-[0019] discussing that the calculating a remaining size of the spare storage area after the data has been re-written to the spare storage area; a spare area checking unit for comparing the remaining size of the spare storage area with a predetermined value”).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mizoguchi with the teachings of KE. One having ordinary skill in the art would have been motivated to combine the Life warning generation system and method of semiconductor storage device equipped with flash memory as in Mizoguchi with the data storage device and operating method for dynamically executing garbage collection process as in KE in order to providing a warning signal when the size of the spare storage area reduces below the predetermined value. 	The combination of KE and Mizoguchi does not explicitly disclose the feature: adjusting the speed of the garbage-collection process according to the difference value between the predetermined value and the number of spare blocks. 
JI, in an analogous art teaches adjusting the speed of the garbage-collection process according to the difference value between the predetermined value and the number of spare blocks (JI [0050] describes that the speed of the garbage collection process is adjusted in order the storage device operate properly, e.g. “the garbage collection throttling criterion may be adjusted in order to match the throughput of the garbage collection read commands to the read or write speed”).

Regarding claim 9, the rejection of claim 8 is hereby by incorporated by reference, KE, Mizoguchi, and JI discloses a data storage method for dynamically executing a garbage-collection process, wherein: when the number of spare blocks in the flash memory is lower than the predetermined value (KE [0007]-[0009], and [0025], e.g., “least one spare block in the flash memory and determines whether the number of the at least one spare block is lower than a predetermined value or not. When the number of the at least one spare block is lower than the predetermined value”), a threshold bandwidth based on the number of spare blocks is set up (KE [0005] e.g., “at least one threshold value is provided by the present invention to determine the number of non -spare blocks corresponding to different ratios of effective pages for the flash memory in order to dynamically adjust the garbage-collection process”), wherein when the difference value between the predetermined value and the number of spare blocks is greater, or when there are fewer blocks, the threshold bandwidth is greater (KE [0007]-[0008] and [0025], e.g., “When the number of non -spare blocks corresponding to the first section of the ratio of effective pages is greater than the first threshold value, the controller decrements the predetermined value by the first difference value. When  -spare blocks corresponding to the first section of the ratio of effective pages is lower than or equal to the first threshold value, the controller calculates whether or not the number of non-spare blocks corresponding to the second section of the ratio of effective pages is greater than the second threshold value”).   	Regarding claim 10, the rejection of claim 9 is hereby incorporated by reference, KE, Mizoguchi, and JI discloses a data storage method for dynamically executing a garbage-collection process, further comprising: determining whether or not the writing data bandwidth is less than the threshold bandwidth, wherein the writing data bandwidth is the speed at which the host writes data into the data storage device (JI [0027]-[0029] describes where the controller configured to maintain the write command correspond with the outstanding garbage collection read commands, e.g., “the write credit allows the controller 114 to control the number of write commands by the host device 130 and the garbage collection manager 115, and the bandwidth utilization associated therewith”).  	Regarding claim 11, the rejection of claim 10 is hereby by reference, KE, Mizoguchi, and JI discloses a data storage method for dynamically executing a garbage-collection process, wherein: when the writing data bandwidth is less than the threshold bandwidth (KE [0009], [0025], and [0028] e.g., “The data storage method includes calculating number of at least one spare block in the flash memory; calculating the number of non-spare blocks corresponding to different ratios of effective pages”), 
Regarding claim 12, the rejection of claim 11 is hereby by reference, KE, Mizoguchi, and JI discloses a data storage method for dynamically executing a garbage-collection process, wherein: when the writing data bandwidth is greater than the threshold bandwidth, the garbage-collection process is not initiated (KE [0027] e.g., “the controller 120 determines whether the number of spare blocks is greater than the predetermined value or not. If the number of spare blocks is greater than the predetermined value, it means that the number of spare blocks is enough and it is not needed to initiate the garbage-collection process to release more spare blocks”); and when the writing data bandwidth is smaller than the threshold bandwidth, the garbage-collection process is initiated (KE [0027] e.g., “If the number of spare blocks is lower than or equal to the predetermined value, it means that there are not enough spare blocks and a garbage-collection process is needed to release more spare blocks”). 

Regarding claim 13, the rejection of claim 11 is hereby by reference, KE, Mizoguchi, and JI discloses a data storage method for dynamically executing a 

Regarding claim 14, the rejection of claim 8 is hereby incorporated by reference, KE, Mizoguchi, and JI discloses a data storage method for dynamically executing a garbage-collection process claimed in claim 8, further comprising: periodically calculating the number of spare blocks in the flash memory, and determining whether or not the number of spare blocks is lower than the predetermined value (KE [0007], [0025], and [0027]-[0028], e.g., “the controller calculates whether or not the number of non-spare blocks corresponding to the first section of the ratio of effective pages is greater than a first threshold value. When the number of non-spare blocks corresponding to the first section of the ratio of effective pages is greater than the first threshold value, the controller decrements the predetermined value by the first difference value”). 

Conclusion
10.	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 

11.	The prior art made of record:
US2019/0188129
US2003/0002366c.	US2018/0189175

12.	The pertinent prior art made of record but not relied upon for the rejections:
US2019/0121728 (See [0134] adjusting the garbage collection to the desired level).
US-20170255388-A1 (See [0035] and [0037] wherein the garbage collection module may perform dynamically sized reverse map updating process).
US2014/0134887 (See [0098] wherein the implemented system adjusting the garbage collection threshold value).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Monday – Friday 9:00 am – 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156